Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Anthony C. Barrett appeals the district court’s order adopting the magistrate judge’s recommendation to dismiss for lack of subject matter jurisdiction his action filed under the Federal Tort Claims Act, 28 U.S.C. § 1346(b)(1) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Barrett v. United States, No. 5:14-cv-00010-FPS-JSK, 2014 WL 4084187 (N.D.W.Va. Aug. 19, 2014). We dispense with oral argu*50ment because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.